Case 19-42280       Doc 15    Filed 05/07/19 Entered 05/07/19 17:02:01           Main Document
                                            Pg 1 of 12
                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 In re:                                        )
 Anthony Cazenave & Sharon Vastine,            )             Case No. 19-42280
 SSN: XXX-XX-0534                              )             Chapter 13
 SSN: XXX-XX-9570                              )             Hearing Date:
 Debtor(s)                                     )             Hearing Loc:
                                               )             Hearing Time:

                                      CHAPTER 13 PLAN

  1.1      A limit on the dollar amount of a secured claim,         ___ Included
           which may result in a partial payment or no              _X_ Not Included
           payment at all to the secured creditor.
  1.2      Avoidance of a judicial lien or nonpossessory,           ___ Included
           nonpurchase-money security interest.                     _X_ Not Included
  1.3      Nonstandard provisions set out in Part 5.                _X_ Included
                                                                    _ _ Not Included

 Part 1.        NOTICES

 TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
 presence of an option does not indicate that the option is appropriate in your circumstances or
 that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
 rules and judicial rulings may not be confirmable.

 TO CREDITORS: Your rights may be affected by this plan. Your claim may be
 reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
 attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
 to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
 confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
 The Bankruptcy Court may confirm this plan without further notice if no objection to
 confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
 PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
 SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
 RECEIVES THE CLAIM.

 Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

 2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
 follows: (complete one of the following payment options)

   (A) $925.00 per month for 60 months.

   (B) $____________ per month for _______ months, then $__________ per month for
       _______ months, then $__________ per month for ________ months.
Case 19-42280       Doc 15     Filed 05/07/19 Entered 05/07/19 17:02:01         Main Document
                                             Pg 2 of 12
   (C) A total of $___________ through ____________, then $_______ per month for
       ______ months beginning with the payment due in _____________, 20____.

 2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
 Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
 during the life of the plan. The Debtor shall send any tax refund received during the pendency
 of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
 pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
 also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
 consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

 2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
 _________, if any, to be paid to the Trustee.


 Part 3.          DISBURSEMENTS

 Creditors shall be paid in the following order and in the following fashion. Unless stated
 otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
 Trustee will be made pro-rata by class, except per month disbursements described below.
 However, if there are funds available after payment of equal monthly payments in paragraph 3.5
 and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
 paid in full before distributing to the next highest paragraphs:

 3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

 3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
 any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
 estimated as follows:

  CREDITOR NAME                 TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)




 3.3       Pay the following sub-paragraphs concurrently:

  (A) Post-petition real property lease payments. Debtor assumes executory contract for real
  property with the following creditor(s) and proposes to maintain payments (which the Debtor
  shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                 MONTHLY PAYMENT




                                                 2
Case 19-42280     Doc 15     Filed 05/07/19 Entered 05/07/19 17:02:01           Main Document
                                           Pg 3 of 12
  (B) Post-petition personal property lease payments. Debtor assumes executory contract for
  personal property with the following creditor(s) and proposes to maintain payments (which
  the Trustee shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                MONTHLY PAYMENT               EST MONTHS REMAINING



  (C) Continuing Debt Payments (including post-petition mortgage payments on real
  estate, other than Debtor's residence.) Maintain payments of the following continuing
  debt(s) in accordance with terms of the original contract with any arrearages owed at the time
  of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
  below or as adjusted by the creditor under terms of the loan agreement.

  CREDITOR NAME                MONTHLY PAYMENT



  (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
  debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
  below (or as adjusted by creditor under terms of loan agreement) to:

  CREDITOR NAME                MONTHLY PAYMENT                       BY DEBTOR/TRUSTEE

   (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
  (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
  the plan, estimated as:

  CREDITOR NAME                        TOTAL AMOUNT DUE              INTEREST RATE


 3.4     Attorney Fees. Pay Debtor's attorney $2,201.00 in equal monthly payments over 18
  months (no less than 18 months). Any additional fees allowed by the Court shall be paid
  pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
  paragraph]

 3.5     Pay the following sub-paragraphs concurrently:

  (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
  arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
  period set forth below and with the interest rate identified below, estimated as follows:

  CREDITOR NAME       TOTAL AMOUNT DUE              CURE PERIOD            INTEREST RATE

  (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
  monthly payments over the period set forth below with 6.75% interest:

  CREDITOR             EST BALANCE DUE               REPAY PERIOD           TOTAL w/ INTEREST
 Capitol One Auto         $13,205.00                  60 Months                $15,595.00
 Global Lending           $20,017.00                 60 Months                 $23,640.00

 (C) Secured claims subject to modification. Pay all other secured claims the fair market value

                                                3
Case 19-42280      Doc 15     Filed 05/07/19 Entered 05/07/19 17:02:01             Main Document
                                            Pg 4 of 12
 of the collateral, as of the date the petition was filed, in equal monthly payments over the period
 set forth below with 6.75% interest and with any balance of the debt to be paid as non-priority
 unsecured debt under paragraph 3.9(A), estimated as set forth below. If no period is set forth
 below for a claim to be paid under this paragraph, the claim will be paid over the plan length.

  CREDITOR               BALANCE DUE        FMV        REPAY PERIOD            TOTAL w/ INTEREST
  Title Max              $3,500.00      $3,500.00        60 Months               $4,134.00

  (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
  to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
  shall be paid in equal monthly installments over the period and with interest as identified
  below:

  CREDITOR       EST BALANCE TRUSTEE/CO-DEBTOR            PERIOD          INTEREST RATE


  (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
  filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
  claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
  pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
  duration and shall not receive interest.


 3.6     Additional Attorney Fees. Pay $2,400.00 of Debtor's attorney's fees and any
 additional Debtor's attorney's fees allowed by the Court.

 3.7     Pay sub-paragraphs concurrently:

   (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
   guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
   pay claim in full with interest rate as identified below:

  CREDITOR NAME          EST TOTAL DUE          TRUSTEE/CO-DEBTOR         INTEREST RATE


   (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
   recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
   by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
   Regular payments that become due after filing shall be paid directly by Debtor(s):

  CREDITOR               TOTAL DUE              TOTAL AMOUNT PAID BY TRUSTEE




                                                  4
Case 19-42280       Doc 15     Filed 05/07/19 Entered 05/07/19 17:02:01            Main Document
                                             Pg 5 of 12
  3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
  elsewhere in the plan in full, estimated as follows:

  CREDITOR NAME                         TOTAL AMOUNT DUE
    MO DOR                              $4,000.00
      IRS                               $23,000.00
  St. Charles County                    $205.33

  3.9      Pay the following sub-paragraphs concurrently:

  (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
  $166,223.33. Amount required to be paid to non-priority unsecured creditors as determined by
  §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0.00. Amount required to be paid
  to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00. Debtor
  guarantees a minimum of $0.00 (Dollar amount or 100%) will be paid to non-priority
  unsecured creditors.

  (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
  following creditor(s). (Choose one).
      x Any deficiency shall be paid as non-priority unsecured debt.
            The Trustee shall stop payment on the creditor's claim until such time as the creditor
        files an amended claim showing the secured and unsecured deficiency (if any) still owed
        after sale of the surrendered collateral.

  CREDITOR                    COLLATERAL
  Title Max                   Nissan Pathfinder

  (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
  contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
  debt:

  CREDITOR                    CONTRACT/LEASE


 Part 4.          OTHER STANDARD PLAN PROVISIONS

 4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
 the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

 4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
 file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

 4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
 the plan shall not be binding on the creditor.

 4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
 payment to any creditor secured by a mortgage on real estate pending filing of a claim.

 4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

                                                  5
Case 19-42280        Doc 15     Filed 05/07/19 Entered 05/07/19 17:02:01              Main Document
                                              Pg 6 of 12

 4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
 necessary for the protection of life, health or property and consent cannot be obtained readily.

 4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
 payment of the underlying debt determined under non-bankruptcy law or discharge under
 § 1328. However, Debtor will request avoidance of non-purchase money liens secured by
 consumer goods as well as judicial liens which impair exemptions and said creditors will not
 retain their liens if the court enters an order granting Debtor's request to avoid the liens.

 4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
 applied to the amount owed such claimant.

 Part 5.          NONSTANDARD PLAN PROVISIONS

 Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
 nonstandard provision is a provision not otherwise included in the Official Form or Local Form
 or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

 The following plan provisions will be effective only if there is a check in the box “included” in
 Part 1 of this Plan:

 5.1     Debtor will report any settlement to the Trustee and the liquidation guarantee may be
 revisited at that time.

 Part 6.         VESTING OF PROPERTY OF THE ESTATE

 6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

 Part 7.         CERTIFICATION

 The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
 provisions in this Plan are identical to those contained in Official Local Form 13 of the
 Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


 DATE:4/08/19            DEBTOR:/s/ Anthony Cazenave


 DATE:4/08/19            DEBTOR:/s/ Sharon Vastine__________


 DATE: 4/08/19           ATTORNEY: /s/ Dominic Pontello____
                                   Dominic M. Pontello, 60947MO
                                   406 Boones Lick Rd.
                                   St. Charles, MO 63301
                                   Phone: (636) 896-4170
                                   Fax: (636) 246-0141
                                   E-mail: dominic@pontellolaw.com

                                                   6
Case 19-42280     Doc 15     Filed 05/07/19 Entered 05/07/19 17:02:01             Main Document
                                           Pg 7 of 12




                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 In re:                                              )
 Anthony Cazenave,                                   )
 Social Security No. XXX-XX-0534                     )
 Sharon Vastine,                                     )
 Social Security No. XXX-XX-9570                     )
                                                     )
                              Debtors                )
                                                     ) Case No. 19-42280
                                                     )
                                                     )
                                                     ) Chapter 13
                                                     )

                                CERTIFICATE OF SERVICE

              Comes Now Debtors, Anthony Cazenave & Sharon Vastine, by and through their

       attorney of record, and certify that on May 7, 2019 pursuant to Local Rule 3015-2(c),

       Debtors served upon the Chapter 13 Trustee and all creditors on the attached matrix via

       first-class mail, postage prepaid, a true copy of their Chapter 13 Plan.



                                             RESPECTFULLY SUBMITTED,


                                              By: /s/ Dominic Pontello
                                             Dominic M. Pontello, 60947MO
                                             406 Boones Lick Rd.
                                             St. Charles, MO 63301
                                             Phone: (636) 896-4170
                                             Fax: (636) 246-0141
                                             E-mail: dominic@pontellolaw.com




                                                 7
    Case 19-42280   Doc 15   Filed 05/07/19 Entered 05/07/19 17:02:01   Main Document
                                           Pg 8 of 12

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         Aclrtd Clctn
                         1125 Harvey Rd
                         Auburn, WA 98002

                         AmSher Collection Srv
                         4524 Southlake Parkway
                         Ste 15
                         Hoover, AL 35244

                         Asset Recovery
                         2200 E Devon Ave
                         Suite 200
                         Des Plaines, IL 60018

                         Capital One
                         PO Box 30285
                         Salt Lake City, UT 84130

                         Capital One
                         Attn: Bankruptcy
                         Po Box 30285
                         Salt Lake City, UT 84130

                         Capital One Auto Finance
                         Attn: Bankruptcy
                         Po Box 30285
                         Salt Lake City, UT 84130

                         Capital One USA
                         2365 Northside Drive
                         Suite 360
                         San Diego, CA 92108

                         Cash Central
                         6785 Bobcat Way
                         Dublin, OH 43016

                         Compass Health Inc. and Affiliates
                         PO Box 803919
                         Kansas City, MO 64180-3919
                         Credit Collection Services
                         P.O. Box 55126
                         Boston, MA 02205-5126

                         Credit One Bank
                         P.O. Box 98873
                         Las Vegas, NV 89193-8873

                         Department of Revenue
                         PO Box 1008
                         Jefferson City, MO 65102-1008
Case 19-42280   Doc 15   Filed 05/07/19 Entered 05/07/19 17:02:01   Main Document
                                       Pg 9 of 12


                     Dept of Ed / 582 / Nelnet
                     Attn: Claims
                     Po Box 82505
                     Lincoln, NE 68501

                     ERC/Enhanced Recovery Corp
                     Attn: Bankruptcy
                     8014 Bayberry Road
                     Jacksonville, FL 32256

                     First Bank Investment LLC
                     9666 Olive Blvd Ste 211
                     Saint Louis, MO 63132

                     Franklin Collection Service, Inc.
                     Attn: Bankruptcy
                     Po Box 3910
                     Tupelo, MS 38803

                     Global Lending Services LLC
                     Attn: Customer Service
                     PO Box 10437
                     Greenville, SC 29603

                     Global Payments
                     Po Box 66118
                     Chicago, IL 60666

                     Hawx Pest Control
                     9635 Dielman Rock Island, Industrial Dr
                     Saint Louis, MO 63132

                     IRS
                     P.O. Box 7346
                     Philadelphia, PA 19101-7346

                     Kohls/Capital One
                     Kohls Credit
                     Po Box 3120
                     Milwaukee, WI 53201
                     LVNV Funding/Resurgent Capital
                     Attn: Bankruptcy
                     Po Box 10497
                     Greenville, SC 29603

                     McCarthy, Burgess & Wolff
                     26000 Cannon Road
                     Bedford, OH 44146
                     Medicredit Inc.
                     Po Box 1629
                     Maryland Heights, MO 63043
Case 19-42280   Doc 15   Filed 05/07/19 Entered 05/07/19 17:02:01   Main Document
                                      Pg 10 of 12


                     Midland Funding
                     2365 Northside Dr Ste 300
                     San Diego, CA 92108

                     Midland Funding Capital One
                     2365 Northside Drive
                     San Diego, CA 92108

                     Missouri Department of Revenue
                     Bankruptcy Unit
                     P.O. Box 475
                     301 W. High Street
                     Jefferson City, MO 65105-0475

                     NCB Management Services
                     Attn: Bankruptcy
                     One Allied Drive
                     Trevose, PA 19053

                     One Advantage
                     7650 Magna Drive
                     Belleville, IL 62223

                     Overlake
                     PO Box 3565
                     Seattle, WA 98124

                     Peak Sport and Spine
                     777 S New Ballas Rd #218e
                     Saint Louis, MO 63141

                     Pro Collect, Inc
                     Attn: Bankruptcy
                     12170 N Abrams Road, Suite 100
                     Dallas, TX 75243

                     Puset Sound Energy
                     PO Box 91269
                     Bellevue, WA 98009

                     Radius Global Solutions LLC
                     PO Box 390914
                     Minneapolis, MN 55439-0914
                     Rise
                     Attn: Bankruptcy
                     Po Box 101808
                     Fort Worth, TX 76185

                     Santander Consumer USA
                     Attn: Bankruptcy
                     Po Box 961245
                     Fort Worth, TX 76161
Case 19-42280   Doc 15   Filed 05/07/19 Entered 05/07/19 17:02:01   Main Document
                                      Pg 11 of 12


                     Santander Consumer USA Inc.
                     P.O. Box 660633
                     Dallas, TX 75266-0633

                     SSM Health
                     PO Box 15618
                     Wilmington, DE 19850

                     SSM Health Care
                     PO Box 795100
                     Saint Louis, MO 63179-0700

                     St. Charles County Collector of Revenue
                     201 N. Second St.
                     Suite 134
                     Saint Charles, MO 63301

                     St. Joesph Hospital
                     PO Box 1629
                     Maryland Heights, MO 63043

                     Title Max
                     1330 Highway K
                     O Fallon, MO 63366

                     TRS Recovery
                     14141 SW Freeway
                     Sugar Land, TX 77478

                     TSI/Transworld Systems Inc.
                     Attn: Bankruptcy
                     Po Box 15630
                     Wilmington, DE 19850

                     U.S. Department of Education
                     Ecmc/Bankruptcy
                     Po Box 16408
                     Saint Paul, MN 55116

                     University of Phoenix
                     4035 S Riverpoint Pkwy
                     Phoenix, AZ 85040

                     University Of Phoenix
                     1625 W Fountainhead Pkwy
                     Tempe, AZ 85285
                     Valley Medical Center
                     400 S 43rd St
                     Renton, WA 98055

                     Verizon- McCarty Bursess & Wolff
                     26000 Cannon Rd
                     Bedford, OH 44146
Case 19-42280   Doc 15   Filed 05/07/19 Entered 05/07/19 17:02:01   Main Document
                                      Pg 12 of 12


                     Virginia Masn Hospital
                     PO BOx 7416
                     Bellevue, WA 98008

                     Wells Fargo- Credit Collection Service
                     725 Canton Street
                     Norwood, MA 02062
